DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5 and 6 of U.S. Patent No. 11, 250, 655 to SHEN. Although the claims at issue are not identical, they are not patentably distinct from each other because obvious wording variations.
Regarding claim 1,
Claims 1 and 3 of U.S. Patent 11, 250, 655 teach, “A door access control method comprising: detecting whether a person is intending to pass from an unrestricted disinfection area through a door access control device to a restricted disinfection area; identifying whether a body temperature of the person near the door access control device exceeds a threshold value, wherein the door access control device carries out an unlocking judgment procedure when the body temperature of the person is below the threshold value, and wherein the unlocking judgment procedure is not carried out when the both temperature of the person is not below the threshold value; identifying whether the person is qualified to pass through the door access control device based on a result of the unlocking judgment procedure, wherein the door access control device remains in a locking state preventing the person from passing from the unrestricted disinfection area through the door access control device to the restricted disinfection area when the person is identified as not qualified to pass through the door access control device, and wherein the unlocking state of the door access control device is lifted to permit the person to pass from the unrestricted disinfection area through the door access control device to the restricted disinfection area when the person is identified as qualified to pass through the door access control device; detecting whether a person is intending to pass from the restricted disinfection area through the door access control device to the unrestricted disinfection area; deciding whether to start a secondary disinfection operation, wherein the secondary disinfection operation is not carried out when any person is in the restricted or unrestricted disinfection area, and wherein the secondary disinfection operation is carried out when the person passing from the restricted area to the unrestricted disinfection area has left the unrestricted disinfection area, wherein the secondary disinfection area continues until it is completed while no person is in the restricted disinfection area and the unrestricted disinfection area, and wherein the secondary disinfection operation is terminated when completed or any person enters the restricted disinfection area or the unrestricted disinfection area; and identifying whether a primary disinfection operation is completed before lifting the unlocking state of the door access control device, wherein the primary disinfection operation starts during the unlocking judgment procedure and is identified whether completed or not, and wherein the locking state of the door access control device is not lifted before the primary disinfection operation is completed.”
Regarding claim 2,
Claim 2 of U.S. Patent 11, 250, 655 teaches, “The door access control method as claimed in claim 1, wherein the primary disinfection operation includes illuminating a first handle of the door access control device with a first handle disinfection device for a period of time.”
Regarding claim 4,
Claim 5 of U.S. Patent 11, 250, 655 teaches, “The door access control method as claimed in claim 1, wherein the primary disinfection operation is considered as complete after proceeding for about 5-15 seconds, and wherein the secondary disinfection operation is considered as complete after proceeding for about 10-30 minutes.”
Regarding claim 5,
Claim 6 of U.S. Patent 11, 250, 655 teaches, “The door access control method as claimed in claim 1, wherein the secondary disinfection operation includes disinfecting the disinfection area with at least one first disinfection device in the first disinfection area and at least one second disinfection device in the second disinfection area and includes illuminating a first handle of the door access control device with a first handle disinfection device for 1-3 minutes.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
STEWART (U.S. Publication 2021/0308311) discloses a system which stops a decontamination process upon detection of a person’s approach e.g.,¶ [0030] teaches, “…For purposes of illustration only, the sensor may be a motion sensor or a thermal sensor placed on a wall or ceiling near a door that allows entry to the space. As yet another example, the sensor may be integrated with a door handle or a door lock such that a mere touching of the door handle or lock is enough to sense a person near the space. Regardless, the sensor, upon sensing a person approaching the space undergoing decontamination may send information to a controller controlling a decontamination method and the controller upon receiving this information may stop the decontamination operations in order to ensure the person approaching the space is not harmed by the decontamination process.”
GRINSTEAD (U.S. Publication 2021/0252179) discloses in ¶ [0072], “…When a patient exits the examination room, the infrared (and/or motion) sensor 182 may be used to determine that the room is not occupied. The door 173 is automatically locked by the controller 172. A visual and/or audible message (e.g., in English and Spanish) is optionally displayed inside the room that a disinfection is about to take place”; ¶[0075] teaches, “… one or more safety sensors (e.g., motion, IR, etc.) may be used to help ensure that the fogging device 231 does not dispense any atomized chemical while someone is within the vehicle, laboratory, etc.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689